         Case 2:19-cv-05445-BMS Document 34 Filed 10/27/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

E.H. and R.H., individually and on behalf of :
their daughter, K.H.,                        :
                                             :       CIVIL ACTION
T.C. and M.C., individually and on behalf of :
their daughter, E.C.,                        :
                                             :
G.K. and W.M., individually and on behalf :
of their son, E.K.,                          :
                                             :
J.B. and J.B., individually and on behalf of :
their daughter, G.B.,                        :
                                             :
               Plaintiffs,                   :
                                             :
        v.                                   :
                                             :
WISSAHICKON SCHOOL DISTRICT,                 :       No. 19-5445
               Defendant.                    :


                                             Order

       AND NOW, this 27th day of October, 2020, upon consideration of Plaintiffs’ Motion for

Attorneys’ Fees and Costs, and the responses and replies thereto, and for the reasons outlined in

this Court’s Memorandum of this same date, it is ORDERED that Plaintiffs’ Motion (Document

No. 23) is GRANTED as follows:

       1. With respect to work performed in the matter of E.H. and R.H., individually and on

           behalf of their daughter, K.H., Plaintiffs are awarded fees in the amount of $86,805.00

           and costs in the amount of $8,903.29;

       2. With respect to work performed in the matter of T.C. and M.C., individually and on

           behalf of their daughter, E.C., Plaintiffs are awarded fees in the amount of $67,423.50

           and costs in the amount of $8,067.06;
 Case 2:19-cv-05445-BMS Document 34 Filed 10/27/20 Page 2 of 2




3. With respect to work performed in the matter of G.K. and W.M., individually and on

   behalf of their son, E.K., Plaintiffs are awarded fees in the amount of $106,028.00 and

   costs in the amount of $8,339.35;

4. With respect to work performed in the matter of J.B. and J.B., individually and on

   behalf of their daughter, G.B., Plaintiffs are awarded fees in the amount of $106,264.00

   and costs in the amount of $269.41; and,

5. With respect to work performed in this fee petition action, Plaintiffs are awarded fees

   in the amount of $21,641.60 and costs in the amount of $647.68.



                                       BY THE COURT:

                                       /s/ Berle M. Schiller

                                       Berle M. Schiller, J.




                                          2
